Exhibit 10.3

 

2011 Stock Incentive Plan

of Honeywell International Inc. and its Affiliates

 

RESTRICTED UNIT AGREEMENT, FORM 2

 

This RESTRICTED UNIT AGREEMENT made in Morris Township, New Jersey, as of the
[DAY] day of [MONTH, YEAR] (the “Award Date”) between Honeywell International
Inc. (the “Company”) and [EMPLOYEE NAME] (the “Employee”).

 

1. Grant of Award. The Company has granted you [NUMBER] Restricted Units,
subject to the provisions of this Agreement and the 2011 Stock Incentive Plan of
Honeywell International Inc. and its Affiliates (the “Plan”). The Company will
hold the Restricted Units [and Additional Restricted Units (as defined in
Section 4)] in a bookkeeping account on your behalf until they become payable or
are forfeited or cancelled.

 

2. Definitions. For purposes of this Agreement, the following definitions apply:

 

a.“Actual Award” means the product of (i) the Plan Payout Percentage (as
determined under Section 3), and (ii) your Target Award.

 

b.“Compensation Peer Group” means [INSERT COMPANY NAMES]. If there is any change
in the corporate capitalization of a company in the Compensation Peer Group
during a Measurement Period (such as a stock split, corporate transaction or any
partial or complete liquidation), the Committee, in its sole discretion, may
take such change into account in determining the Total Shareholder Return of
that company. If any company included in the Compensation Peer Group ceases to
exist or to be publicly traded during the Measurement Period, or undergoes any
other similar change, the Committee shall determine the consequences of such
event for purposes of this Agreement, including without limitation, the
replacement of such company in the Compensation Peer Group.

 

c.“Measurement Period” means [DESCRIBE MEASUREMENT PERIOD].

 

d.“Performance Cycle” means the period beginning on [DATE] and ending on [DATE].

 

e.“Target Award” means the number of Restricted Units awarded to you for the
Performance Cycle under Section 1 of this Agreement.

 

f.“Total Shareholder Return” means the ratio of (A) a company’s share price as
of the last trading day of a Measurement Period (determined using the average
closing share price over the 30 preceding trading days) plus earned dividends
per share during the Measurement Period, over (B) the company’s share price as
of the first trading day of a Measurement Period (determined using the average
closing share price over the 30 preceding trading days). Dividends are assumed
earned and reinvested on the ex-dividend date.

 

g.[INSERT ADDITIONAL BUSINESS-RELATED DEFINITIONS AS APPLICABLE]

 

--------------------------------------------------------------------------------



3. Performance Measures. For each Measurement Period, the Company’s Total
Shareholder Return will be compared to the Total Shareholder Return of each
company in the Compensation Peer Group, and the Total Shareholder Return of the
Compensation Peer Group and the Company shall be ranked. [DESCRIBE OTHER
BUSINESS-RELATED PERFORMANCE MEASURES, AS APPLICABLE]

 

The Plan Payout Percentage shall be determined based on the following for the
Performance Cycle: [DESCRIBE HOW PLAN PAYOUT PERCENTAGE IS DETERMINED].

 

4. [FOLLOWING INCLUDED AT COMMITTEE’S DISCRETION: Dividend Equivalents. Except
as otherwise determined by the Committee, in its sole discretion, you will earn
Dividend Equivalents in an amount equal to the value of any cash or stock
dividends paid by the Company upon one Share of Common Stock for each unvested
Restricted Unit or Additional Restricted Unit (as defined below) credited to
your bookkeeping account on a dividend record date. At the vesting date
specified in Section 6, such Dividend Equivalents shall be adjusted up or down
based on your Actual Award. In the case of cash dividends, the Company shall
credit to your bookkeeping account, on each dividend payment date, an additional
number of Restricted Units (“Additional Restricted Units”) equal to (a) divided
by (b), where (a) equals the total number of unvested Restricted Units and
Additional Restricted Units, if any, subject to this Agreement on such date
multiplied by the dollar amount of the cash dividend paid per Share of Common
Stock on such date, and (b) equals the Fair Market Value of a Share on such
date. If a dividend is paid to holders of Common Stock in Shares, the Company
shall credit to you, on each dividend payment date, Additional Restricted Units
equal to the total number of unvested Restricted Units and Additional Restricted
Units subject to this Agreement on such date multiplied by the Share dividend
paid per Share of Common Stock on such date. Additional Restricted Units are
subject to the same restrictions, including but not limited to vesting,
transferability and payment restrictions, that apply to the Restricted Units to
which they relate with any fractional Shares rounded up to the nearest whole
Share You will continue to earn Additional Restricted Units on unpaid Restricted
Units and Additional Restricted Units that are held in your bookkeeping account
until the vested shares are paid to you.]

 

5. Payment Amount. Each Restricted Unit [and Additional Restricted Unit]
represents one (1) Share of Common Stock.

 

6. Vesting. Except as otherwise provided in Sections 8, 9 and 10 and a deferral
election, the vesting and payment of Restricted Units [and related Additional
Restricted Units] is contingent upon you remaining actively employed by the
Company on the applicable vesting date(s) specified below: [DESCRIBE VESTING
DATE(S)].

 

Except as otherwise provided in Sections 8, 9 and 10 and a deferral election,
payment will be made as soon as practicable following the vesting date, but in
no event later than 2-1/2 months after the end of the calendar year in which
vesting occurs.

 

The Actual Award [and related Additional Restricted Units] will be paid solely
in Shares.

 

7. Termination of Employment. Except as otherwise provided in this Agreement, if
your Termination of Employment occurs for any reason before the vesting date(s)
specified above, any unvested Restricted Units [and Additional Restricted Units]
will be forfeited and your rights with respect to any award under this Agreement
will terminate.

 

8. Death or Disability. If your Termination of Employment occurs because of your
death or you incur a Disability before the last day of the Performance Cycle,
you or your estate will receive

 

--------------------------------------------------------------------------------



 

your Target Award as your Actual Award for the Performance Cycle. [No Additional
Restricted Units will be paid in this case. OR Additional Restricted Units will
be calculated as provided in Section 4.]

 

If your Termination of Employment occurs because of your death or you incur a
Disability after the last day of the Performance Cycle but before the Actual
Award is fully paid, you or your estate will receive the remainder of your
unpaid Actual Award for the Performance Cycle. [No Additional Restricted Units
will be paid in this case. OR Additional Restricted Units will be calculated as
provided in Section 4.]

 

9. Full Retirement. [INCLUDE AS APPLICABLE: For the avoidance of doubt, if your
Termination of Employment occurs solely because of your Full Retirement before
the last day of the Performance Cycle, all Restricted Units [and Additional
Restricted Units] will be forfeited and your rights with respect to any award
under this Agreement will terminate.

 

OR

 

If your Termination of Employment occurs solely because of your Full Retirement
before the last day of the Performance Cycle, you will receive a pro-rata
payment of your Target Award as your Actual Award equal to the product of (a)
times (b), minus (c), where (a) equals the total number of Restricted Units set
forth in Section 1 above [plus the total number of Additional Restricted Units
credited to you as of your Termination of Employment], (b) equals the ratio of
your complete years of service as an employee of the Company or its Affiliates
between the Award Date and your Termination of Employment, and the number of
complete years of service required under this Agreement to be fully vested in
all Restricted Units [and Additional Restricted Units], and (c) equals the
number of Restricted Units [and Additional Restricted Units] that vested before
your Termination of Employment.

 

OR

 

If your Termination of Employment occurs solely because of your Full Retirement
before the last day of the Performance Cycle, you will be vested in an
additional number of Restricted Units [and related Additional Restricted Units]
equal to [INSERT VESTING PROVISION ON FULL RETIREMENT].]

 

[INCLUDE AS APPLICABLE: If your Termination of Employment occurs solely because
of your Full Retirement after the last day of the Performance Cycle but before
the Actual Award is fully paid, you will receive the remainder of your unpaid
Actual Award for the Performance Cycle.

 

OR

 

If your Termination of Employment occurs solely because of your Full Retirement
after the last day of the Performance Cycle but before the Actual Award is fully
paid, any unpaid Actual Award will be forfeited and your rights with respect to
any such Actual Award under this Agreement will terminate.

 

OR

 

If your Termination of Employment occurs solely because of your Full Retirement
after the last day of the Performance Cycle but before the Actual Award is fully
paid, any unpaid Actual Award will be paid as follows: [INSERT VESTING PROVISION
ON FULL RETIREMENT].]

 

--------------------------------------------------------------------------------



[No Additional Restricted Units will be paid in this case. OR Additional
Restricted Units will be calculated as provided in Section 4.]

 

[INCLUDE AS APPLICABLE: Notwithstanding the preceding sentence, if you are a
“specified employee” under Section 409A of the Code as of the date your
Termination of Employment occurs due to Full Retirement, payment for vested
Restricted Units [and Additional Restricted Units] will be made on the first
business day of the first calendar month that begins after the six-month
anniversary of your Termination of Employment, or, if earlier, your death.

 

Subject to a deferral election, if (i) you are eligible for Full Retirement on
the Award Date or you become eligible for Full Retirement before the last
vesting date described in Section 6 of this Agreement and (ii) your Termination
of Employment does not occur before the last vesting date described in Section 6
of this Agreement, payment for vested Restricted Units [and Additional
Restricted Units] will be made as soon as practicable following the applicable
vesting date described in Section 6 of this Agreement but in no event later than
the last day of the calendar year in which each such vesting date occurs.]

 

10. Change in Control. If a Change in Control of the Company occurs before the
last day of the Performance Cycle, you will be deemed to have earned your Target
Award [and Additional Restricted Units] as your Actual Award. If a Change in
Control of the Company occurs after the last day of the Performance Cycle but
before the Actual Award is fully paid, you will receive the unpaid remainder of
your Actual Award [and Additional Restricted Units] for the Performance Cycle.

 

[Subject to the terms of a deferral election,] you will receive the award due in
a single sum payment no later than the earlier of 90 days after the date of the
Change in Control or two and one-half months after the end of the calendar year
in which the Change in Control occurs. Such single sum payment will be in cash
or Shares, as determined by the Committee.

 

11. [FOLLOWING INCLUDED AT COMMITTEE’S DISCRETION: Deferral of Payment. If you
would like to defer payment on the Restricted Units and related Additional
Restricted Units, you may do so in writing on the deferral form provided with
this grant setting forth your desired payment schedule. The deferral shall not
be permitted if, within the determination of the Company, such deferral would
result in a violation of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations promulgated thereunder. If the deferral
is not permitted, then payment shall be made as provided in this Agreement. All
Additional Restricted Units shall be subject to the same deferral restrictions
as the Restricted Units to which they relate.]

 

12. Transfer of Awards. You may not transfer the Restricted Units, [Additional
Restricted Units] or any interest in such Units except by will or the laws of
descent and distribution or except as otherwise permitted by the Committee and
as specified in the Plan. Any other attempt to dispose of your interest shall be
null and void.

 

13. Withholdings. The Company or your local employer shall have the power and
the right to deduct or withhold, or require you to remit to the Company or to
your local employer, prior to any issuance or delivery of Shares on Restricted
Units [or Additional Restricted Units], an amount sufficient to satisfy taxes
imposed under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gain taxes,
transfer taxes, and social security contributions, and National Insurance
Contributions, that are required by law to be withheld as determined by the
Company or your local employer.

 

14. Requirements for and Forfeiture of Award.

--------------------------------------------------------------------------------



a.General. The Award is expressly contingent upon you complying with the terms,
conditions and definitions contained in this Section 14 and in any other
agreement (including but not limited to Section 11 of the Stock Option Award
Agreement for the Option granted on February 25, 2011, if applicable) that
governs your noncompetition with Honeywell, your nonsolicitation of Honeywell’s
employees, customers, suppliers, business partners and vendors, and/or your
conduct with respect to Honeywell’s trade secrets and proprietary and
confidential information.

b.Remedies.

1.You expressly agree and acknowledge that the forfeiture provisions of
subsection 14.b.3. of this Agreement shall apply if, from the Award Date until
the date that is twenty-four (24) months after your Termination of Employment
for any reason, you enter into an employment, consultation or similar agreement
or arrangement (including any arrangement for service as an agent, partner,
stockholder, consultant, officer or director) with any entity or person engaged
in a business in which Honeywell is engaged if the business is competitive (in
the sole judgment of the Committee) with Honeywell and the Committee has not
approved the agreement or arrangement in writing.

2.In addition to the relief described in subsection 14.b.3 of this Agreement and
any other agreement that governs your noncompetition with Honeywell, your
nonsolicitation of Honeywell’s employees, customers, suppliers, business
partners and vendors, and/or your conduct with respect to Honeywell’s trade
secrets and proprietary and confidential information, if the Committee
determines, in its sole judgment, that you have violated the terms of any such
agreement, (i) any Restricted Units [and Additional Restricted Units] that have
not vested under this Agreement shall immediately be cancelled, and you shall
forfeit any rights you have with respect to such Units as of the date of the
Committee’s determination, and (ii) you shall immediately deliver to the Company
Shares equal in value to the Restricted Units [and Additional Restricted Units]
you received prior to the date of the Committee’s determination.

3.If the Committee determines, in its sole judgment, that you have engaged in an
act that violates subsection 14.b.1. of this Agreement, (i) any Restricted Units
[and Additional Restricted Units] that have not vested under this Agreement
shall immediately be cancelled, and you shall forfeit any rights you have with
respect to such Units as of the date of the Committee’s determination, and (ii)
you shall immediately deliver to the Company Shares equal in value to the
Restricted Units [and Additional Restricted Units] you received during the
period beginning six (6) months prior to your Termination of Employment and
ending on the date of the Committee’s determination.

4.Notwithstanding anything in the Plan or this Agreement to the contrary, you
acknowledge that the Company may be entitled or required by law, Company policy
or the requirements of an exchange on which the Shares are listed for trading,
to recoup compensation paid to you pursuant to the Plan, and you agree to comply
with any Company request or demand for recoupment.

15. Restrictions on Payment of Shares. Payment of Shares for your Restricted
Units [and Additional Restricted Units] is subject to the conditions that, to
the extent required at the time of

 

--------------------------------------------------------------------------------



exercise, (i) the Shares underlying the Restricted Units [and Additional
Restricted Units] shall be duly listed, upon official notice of redemption, upon
the New York Stock Exchange, and (ii) a Registration Statement under the
Securities Act of 1933 with respect to the Shares shall be effective. The
Company shall not be required to deliver any Common Stock until all applicable
federal and state laws and regulations have been complied with and all legal
matters in connection with the issuance and delivery of the Shares have been
approved by counsel for the Company.

 

16. Adjustments. Any adjustments to the Restricted Units [and Additional
Restricted Units] will be governed by Section 5.3 of the Plan.

 

17. Disposition of Securities. By accepting the Award, you acknowledge that you
have read and understand (i) the Company’s policy, and are aware of and
understand your obligations under applicable securities laws in respect of
trading in the Company’s securities and (ii) the Company’s stock ownership
guidelines as they apply to this Award. The Company shall have the right to
recover, or receive reimbursement for, any compensation or profit you realize on
the disposition of Shares received for Restricted Units [or Additional
Restricted Units] to the extent that the Company has a right of recovery or
reimbursement under applicable securities laws.

 

18. Plan Terms Govern. The vesting and redemption of Restricted Units [or
Additional Restricted Units], the disposition of any Shares received for
Restricted Units [or Additional Restricted Units], the treatment of gain on the
disposition of these Shares, and the treatment of Dividend Equivalents are
subject to the provisions of the Plan and any rules that the Committee may
prescribe. The Plan document, as may be amended from time to time, is
incorporated into this Agreement. Capitalized terms used in this Agreement have
the meaning set forth in the Plan, unless otherwise stated in this Agreement. In
the event of any conflict between the terms of the Plan and the terms of this
Agreement, the Plan shall control. By accepting the Award, you acknowledge that
the Plan and the Plan prospectus, as in effect on the date of this Agreement,
have been made available to you for your review. Without limiting the generality
of the foregoing, you agree that all determinations made by the Committee of
Total Shareholder Return and the Company’s ranking within the Compensation Peer
Group shall be final, binding and conclusive on you in accordance with Article
III of the Plan.

 

19. Personal Data.

 

a.By entering into this Agreement, and as a condition of the grant of the
Restricted Units, you expressly consent to the collection, use, and transfer of
personal data as described in this Section to the full extent permitted by and
in full compliance with applicable law.

 

b.You understand that your local employer holds, by means of an automated data
file, certain personal information about you, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all restricted units or other entitlement to shares awarded,
canceled, exercised, vested, unvested, or outstanding in your favor, for the
purpose of managing and administering the Plan (“Data”).

 

c.You further understand that part or all of your Data may be also held by the
Company or its Affiliates, pursuant to a transfer made in the past with your
consent, in respect of any previous grant of restricted units or awards, which
was made for the same purposes of managing and administering of previous
award/incentive plans, or for other purposes.

 

--------------------------------------------------------------------------------



d.You further understand that your local employer will transfer Data to the
Company or its Affiliates among themselves as necessary for the purposes of
implementation, administration, and management of your participation in the
Plan, and that the Company or its Affiliates may transfer data among themselves,
and/or each, in turn, further transfer Data to any third parties assisting the
Company in the implementation, administration, and management of the Plan (“Data
Recipients”).

 

e.You understand that the Company or its Affiliates, as well as the Data
Recipients, are or may be located in your country of residence or elsewhere,
such as the United States. You authorize the Company or its Affiliates, as well
as the Data Recipients, to receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan, including any transfer of such Data, as
may be required for the administration of the Plan and/or the subsequent holding
of Shares on your behalf, to a broker or third party with whom the Shares may be
deposited.

 

f.You understand that you may show your opposition to the processing and
transfer of your Data, and, may at any time, review the Data, request that any
necessary amendments be made to it, or withdraw your consent herein in writing
by contacting the Company. You further understand that withdrawing consent may
affect your ability to participate in the Plan.

 

20. Discretionary Nature and Acceptance of Award. By accepting this Award, you
agree to be bound by the terms of this Agreement and acknowledge that:

 

a.The Company (and not your local employer) is granting your Restricted Units
[and Additional Restricted Units]. Furthermore, this Agreement is not derived
from any preexisting labor relationship between you and the Company, but rather
from a mercantile relationship.

 

b.The Company may administer the Plan from outside your country of residence and
United States law will govern all Restricted Units [and Additional Restricted
Units] granted under the Plan.

 

c.Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular or periodic
payments.

 

d.The benefits and rights provided under the Plan are not to be considered part
of your salary or compensation under your employment with your local employer
for purposes of calculating any severance, resignation, redundancy or other end
of service payments, vacation, bonuses, long-term service awards,
indemnification, pension or retirement benefits, or any other payments, benefits
or rights of any kind. You waive any and all rights to compensation or damages
as a result of the termination of employment with your local employer for any
reason whatsoever insofar as those rights result, or may result, from the loss
or diminution in value of such rights under the Plan or your ceasing to have any
rights under, or ceasing to be entitled to any rights under, the Plan as a
result of such termination.

 

e.The grant of Restricted Units [and Additional Restricted Units] hereunder, and
any future grant of Restricted Units [or Additional Restricted Units] under the
Plan, is entirely voluntary, and at the complete discretion of the Company.
Neither the grant of the Restricted Units [, Additional Restricted Units] nor
any future grant by the Company

 

--------------------------------------------------------------------------------



 will be deemed to create any obligation to make any future grants, whether or
not such a reservation is explicitly stated at the time of such a grant. The
Company has the right, at any time and/or on an annual basis, to amend, suspend
or terminate the Plan; provided, however, that no such amendment, suspension, or
termination will adversely affect your rights hereunder.

 

f.The Plan will not be deemed to constitute, and will not be construed by you to
constitute, part of the terms and conditions of employment. Neither the Company
nor your local employer will incur any liability of any kind to you as a result
of any change or amendment, or any cancellation, of the Plan at any time.

 

g.Participation in the Plan will not be deemed to constitute, and will not be
deemed by you to constitute, an employment or labor relationship of any kind
with the Company.

 

21. Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the employ of the Company or any of its Affiliates or to interfere
in any way with the right of the Company or any Affiliate to terminate your
employment at any time. Payment of your Restricted Units [and Additional
Restricted Units] is not secured by a trust, insurance contract or other funding
medium, and you do not have any interest in any fund or specific asset of the
Company by reason of this Award or the account established on your behalf. You
have no rights as a shareowner of the Company pursuant to the Restricted Units
[and Additional Restricted Units] until Shares are actually delivered to you.

 

22. Incorporation of Other Agreements. This Agreement and the Plan constitute
the entire understanding between you and the Company regarding the Restricted
Units. This Agreement supersedes any prior agreements, commitments or
negotiations concerning the Restricted Units [and Additional Restricted Units].

 

23. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of the Agreement, which shall remain in full force and effect.
Moreover, if any provision is found to be excessively broad in duration, scope
or covered activity, the provision shall be construed so as to be enforceable to
the maximum extent compatible with applicable law.

 

24. Governing Law. The Plan, this Agreement, and all determinations made and
actions taken under the Plan or this Agreement shall be governed by the internal
substantive laws, and not the choice of law rules, of the State of Delaware and
construed accordingly, to the extent not superseded by applicable federal law.

 

25. Agreement Changes. The Company reserves the right to change the terms of
this Agreement and the Plan without your consent to the extent necessary or
desirable to comply with the requirements of Code section 409A, the Treasury
regulations and other guidance thereunder.

 

26. Acknowledgements. By accepting this Agreement, you agree to the following:
(i) you have carefully read, fully understand and agree to all of the terms and
conditions described in this Agreement, the Plan, the Plan’s prospectus and all
accompanying documentation; and (ii) you understand and agree that this
Agreement and the Plan constitute the entire understanding between you and the
Company regarding the Restricted Units, and that any prior agreements,
commitments or negotiations concerning the Restricted Units are replaced and
superseded.

 

27. Award Acceptance. To retain this Award, you must accept it by signing the
Agreement below and, by signing this Agreement, you shall be deemed to consent
to the application of the terms

 

--------------------------------------------------------------------------------



and conditions set forth in this Agreement and the Plan. If you do not wish to
accept this Award, you must contact Honeywell International Inc., Executive
Compensation/AB-1D, 101 Columbia Road, Morristown, New Jersey 07962 in writing
within thirty (30) days of the Award Date.

 

 

I Accept:

 

 

____________________________________

Signature Date

--------------------------------------------------------------------------------

